Citation Nr: 0203583	
Decision Date: 04/18/02    Archive Date: 04/26/02

DOCKET NO.  98-18 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for flat feet.

3.  Entitlement to service connection for a skin disorder to 
include cysts, cancer, and rash claimed as a residual of 
Agent Orange exposure in service.

4.  Entitlement to service connection for an ear/auditory 
disorder to include hearing loss, tinnitus, and Meniere's 
disease.  

5.  Entitlement to service connection for a lung disorder to 
include emphysema, and chronic obstructive pulmonary disease 
(COPD), and asthma claimed as a residual of Agent Orange 
exposure in service and/or secondary to tobacco use.  

6.  Entitlement to a rating in excess of 10 percent for 
service-connected arthritis of the left elbow.  

(The issue of entitlement to service connection for a lung 
disorder to include emphysema, and COPD, and asthma claimed 
as a residual of Agent Orange exposure in service and/or 
secondary to tobacco use will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from October 
1969 to April 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision denied service 
connection for the disorders claimed by the veteran.  
Subsequently, an August 1998 rating decision granted service 
connection for the residuals of a fracture of the left 
forearm with arthritis of the left elbow.  

The issue involving rating the veteran's service-connected 
left arm disability is the subject of a remand which follows 
the Board's decision.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for a lung disorder to 
include emphysema, and COPD, and asthma claimed as a residual 
of Agent Orange exposure in service and/or secondary 


to tobacco use pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing these issues.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  There is no evidence of any back injury or back disorder 
during service.

3.  There is no competent medical evidence linking any 
current back disorder to the veteran's period of military 
service or to the veteran's automobile accident during 
service in 1969.  

4.  There is no medical evidence that the veteran suffers 
from flat feet.  

5.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era.

6.  There is no medical evidence that the veteran suffers 
from any current Agent Orange related skin disorder.  

7.  The veteran was exposed to noise during service.  

8.  VA medical evidence reveals that presence of a history of 
Meniere's disease along with current tinnitus and right ear 
hearing loss.  

9.  The medical evidence of record relates the veteran's 
history of Meniere's disease along with current tinnitus and 
right ear hearing loss to noise exposure during service.   


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (2001).  

2.  Flat feet were not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2001). 

3.  A skin disorder to include cysts, cancer, and a rash was 
not incurred in or aggravated by active military service and 
may not be presumed to have been incurred as a result of 
exposure to Agent Orange during service.  38 U.S.C.A. 
§§ 101(16), 1110, 1116, 5107(a) (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e) (2001).

4.  An ear/auditory disorder to include right ear hearing 
loss, tinnitus, and Meniere's disease was incurred in active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

A.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA),  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
also imposes a significant duty to assist the veteran in his 
claim and to provide the veteran notice of evidence needed to 
support the claim.  More recently, new regulations were 
adopted to implement the VCAA.   See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

The Board finds that a remand or additional development is 
not required for the issues adjudicated below.  The veteran 
has been notified on numerous occasions as to the evidence 
needed to support his claims.  He has submitted the evidence 
that he has access to.  Moreover, the veteran has also been 
accorded VA medical examinations for the disabilities for 
which he is claiming service connection.  As such, remand is 
not necessary.  

B.  Service Records

The veteran's service personnel records and service medical 
records are unavailable.  The RO has tried on numerous 
occasions to retrieve these records only to receive responses 
from the National Personnel Records Center (NPRC) that the 
records are unavailable.  VA's duty to assist is heightened 
when records are in the control of a government agency.  
Gobber v. Derwinski, 2 Vet. App. 470 (1992).  Also, VA has a 
heightened obligation to search for alternate medical records 
when service medical records are not available and must also 
provide an explanation to the veteran regarding VA's 
inability to obtain his service medical records.  Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).

In the present case, the RO informed the veteran that his 
service records were unavailable in July 1998.  Moreover, the 
veteran has provided some medical records related to medical 
treatment during service and some personnel records that were 
in his possession.  VA has also obtained a copy of the 
veteran's separation papers and DD 214.  The Board 
acknowledges that the veteran is in no way at fault for VA's 
inability to retrieve his service records from the government 
repositories which should have safely stored his records, and 
that he has cooperated by providing the evidence which is in 
his possession.  As such, there is no choice but to 
adjudicate the veteran's claims with the evidence which is 
available.  

C.  Service Connection

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 
(West 1991).  

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304 (2001).  Direct service connection may be established 
for a disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (2001).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(2001); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

The veteran has also claimed entitlement to service 
connection for several disorders on the basis of being 
exposed to Agent Orange during military service.  VA 
regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of Sec. 3.307(a)(6) are met.  
38 C.F.R. § 3.309(e) (2001).  In July 2001, Type II Diabetes, 
or adult onset diabetes, was added to the list of diseases 
warranting presumption service connection.

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107- ___ (HR 1291), § 1116 (f) (December 
27, 2001).

The Secretary of the VA has determined that a presumption of 
service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
warranted for:  hepatobiliary cancers; nasal and/or 
nasopharyngeal cancer; bone cancer; breast cancer; female 
reproductive cancers; urinary bladder cancer; renal cancer; 
testicular cancer; leukemia; abnormal sperm parameters and 
infertility; motor/coordination dysfunction; chronic 
peripheral nervous system disorders; metabolic and digestive 
disorders (other than diabetes mellitus); immune system 
disorders; circulatory disorders; respiratory disorders 
(other than certain respiratory cancers); skin cancer; 
cognitive and neuropsychiatric effects; gastrointestinal 
tumors; brain tumors; and, any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 64 Fed.Reg. 
59232 (November. 2, 1999).  See also Notice, 66 Fed. Reg. 
2376 (Jan. 11, 2001). 


II.  Back Disorder

The veteran claims that he injured his back during service.  
As noted above, the veteran's service medical records are 
unavailable.  However, there are some medical records from a 
private hospital dated during the veteran's period of 
military service of record.  These records reveal that, in 
December 1969, the veteran was involved in an automobile 
accident and "sustained a comminuted fracture of the left 
humerus and laceration of the forehead area and left ear, 
multiple contusions and abrasions."  X-ray studies of the 
veteran's chest, ribs, and lumbar spine were taken and no 
abnormalities noted.  There is no medical evidence that the 
veteran injured his back in this automobile accident.  

Private medical records dated in 1982 reveal that the veteran 
was involved in an automobile accident at this time.  
Subsequent to this there are private medical treatment 
records which show that the veteran has had intermittent 
complaints of pain in the cervical, thoracic, and lumbosacral 
spine dating from approximately 1982 until present.  

In April 1998, a VA spinal examination of the veteran was 
conducted.  Physical examination of the veteran's spine did 
not reveal any abnormalities.  Range of motion testing of the 
lumbar spine was conducted.  Range of motion was:  right 
flexion to 30 degrees, left flexion to 26 degrees, forward 
flexion to 92 degrees, and extension to 24 degrees.  The 
physician's diagnosis was "questionable degenerative joint 
disease, cervical and lumbosacral spine, with no loss of 
function due to pain."  The accompanying lumbosacral spine 
X-ray examination report revealed that the veteran's 
lumbosacral spine was "normal."  

The veteran claims that he injured his back during the 
inservice automobile accident in 1969.  The hospital 
treatment records from that time do not reveal any complaints 
of back pain.  There is no evidence of injury.  Rather, X-ray 
examination at the time revealed a normal spine.  The veteran 
was involved in an automobile accident subsequent to service 
in 1982.  Since that time, he has had varying complaints of 
spinal pain.  However, the Board notes that there is no 
definitive diagnosis of any back disorder in the private 
medical records.  Moreover, these records do not relate the 
veteran's current complaints of back pain to his inservice 
automobile accident in 1969.  The recent VA Compensation and 
Pension examination does not show objective evidence of any 
current back disability.  As such, the preponderance of the 
evidence is against the veteran's claim for service 
connection for a back disorder.  

III.  Flat Feet

The veteran claims that he incurred flat feet during service.  
In his October 1998 substantive appeal, he states that "I 
have submitted medical statements with diagnoses of flat feet 
and when my service records are found, there will be proof 
that flat feet was [sic] treated in service."  

Review of the medical evidence submitted by the veteran fails 
to reveal any medical diagnosis of flat feet.  In April 1998, 
a VA examination of the veteran was conducted.  The veteran 
stated that "the doctor said I had flat feet.  I had 
callouses on the ball of both of my feet when I was in 
service.  Now, my feet bother me occasionally."  Physical 
examination revealed that both feet appeared "entirely 
normal," and that the "arch lacks 1 1/2 cm. of touching 
floor."  The diagnosis was normal feet.  

The medical evidence of record reveals that the veteran's 
feet are normal.  He does not have flat feet as he claims.  
There is no medical evidence of a current disability. 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. § 1110.  In the 
absence of proof of present disability there can be no valid 
claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
See also, Degmetich v. Brown, 104 F.3d 1328 (1997) (Interpret 
38 U.S.C. § 1131 as requiring the existence of a present 
disability for VA compensation purposes); Wamhoff v. Brown, 8 
Vet. App. 517, 521 (1996).

With no medical evidence of a current flat foot disability, 
the preponderance of the evidence is against the veteran's 
claim and it must be denied.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (the Court) has 
held that in a case where the law is dispositive of the 
claim, the claim should be denied because of lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

IV.  Skin Disorder

The veteran claims that he was exposed to an herbicide agent 
(Agent Orange) during active military service in Vietnam, and 
that as a result of this exposure he has incurred a skin 
disorder.  Specifically, the veteran claims that he developed 
cysts, a rash, and "cancer" as a residual of Agent Orange 
exposure during service.

As noted above, VA regulations provide that if a veteran was 
exposed to an herbicide agent during active service, 
presumptive service connection is warranted for disorders 
including chloracne or other acneform disease consistent with 
chloracne; and certain cancers.

Review of the veteran's discharge papers reveals that he 
served in the Republic of Vietnam during the Vietnam era.  As 
such, he is presumed to have been exposed to a herbicide 
agent, Agent Orange, during this period of service unless 
there is affirmative evidence to the contrary.  Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107- ___ (HR 1291), § 1116 (f) (December 27, 2001).  If the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2001) are also not satisfied, then the veteran's claim shall 
fail.  38 U.S.C.A. § 1113 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.307(d), (2001). 

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for disabilities for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 64 Fed.Reg. 
59232 (November. 2, 1999).  See also Notice, 66 Fed. Reg. 
2376 (Jan. 11, 2001). 

An October 1984 treatment record indicates that the veteran 
had surgery on a cyst in 1975.  A January 1985 private 
medical treatment record reveals that the veteran was treated 
for an infected cyst over the sacral area and folliculitis.  

In April 1998, a VA dermatology examination of the veteran 
was conducted.  The veteran reported having a "right hip 
rash which cleared up 12-13 years ago, skin cysts which 
cleared 2-3 years ago, two biopsies of benign lesions, arm 
and forehead, 8-10 years ago."  He also reported have no 
current symptoms and no current treatment for skin disorders.  
Physical examination revealed "essentially normal skin.  
There are benign nevi, cherry angiomata, and freckles."  The 
diagnosis was benign nevi of the back and axilla and cherry 
angiomata of the chest.  

In his October 1998 substantive appeal, the veteran asserts 
that he had a rash which began in 1978 and lasted for 
approximately 12 months.  There is some medical evidence of a 
cyst and folliculitis dating from approximately 1984.  Even 
assuming that the veteran had the skin disorders which he 
claims he had, these disorders have apparently resolved.  The 
recent VA examination does not show that the veteran 
currently suffers from any current Agent Orange-related skin 
disorder.  With no current disability, service connection 
must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff 
v. Brown, 8 Vet. App. 517, 521 (1996).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The Court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

The recent VA medical examination revealed diagnoses of 
benign nevi of the back and axilla and cherry angiomata of 
the chest.  The examining physician indicates that these skin 
conditions are not necessarily abnormalities or disorders.  
Moreover, there is no medical evidence which in any way 
relates these to the veteran's military service or to Agent 
Orange exposure during service.  As such, the preponderance 
of evidence is against service connection for skin disorders.  

V.  Auditory Disorder

The veteran claims that he was subject to noise exposure 
during service.  He asserts that as a result he developed 
Meniere's disease, hearing loss, and tinnitus.  As noted 
above, the veteran's service medical records are unavailable.  
Therefore, there is no evidence as to whether or not the 
veteran had hearing loss during service.  However, the 
veteran has stated that he was subject to noise exposure 
during service.  The Board acknowledges that many of the 
duties incident with military service expose veterans to loud 
noises.  As such, the Board finds as fact that the veteran 
was subjected to noise exposure during military service.  

Private medical records reveal that the veteran had 
complaints of dizziness and vertigo.  The diagnosis was 
Meniere's disease of the right ear.  He was treated 
surgically with a shunt of the right ear.  An October 1992 
private medical record reveals that the veteran's Meniere's 
disease was successfully treated.  

In April 1998, a VA audiology examination of the veteran was 
conducted.  The veteran reported hearing loss and tinnitus in 
both ears,.  The tinnitus in his right ear being constant.  
Audiological evaluation revealed pure tone thresholds, in 
decibels, as the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
60
75
LEFT
5
5
5
10
10

Speech audiometry revealed speech recognition ability of 96 
percent in both ears.  

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2001).  
Based on the above test results, the veteran has a hearing 
loss disability of the right ear within the meaning of VA 
regulations, but his level of hearing in his left ear is 
normal.  

The accompanying physician's examination report noted the 
veteran's history of noise exposure during service and his 
post service history of Meniere's disease and the corrective 
surgery.  The diagnosis was right-sided hearing loss along 
with "Meniere's disease status post shunt surgery  . . . 
Meniere's disease consists of hearing loss, vertigo and 
tinnitus.  Tinnitus."  The examining physician's opinion was 
that "these findings are consistent with the patient's 
history of noise exposure while in service." 

The veteran has medical diagnoses of having Meniere's disease 
which was successfully treated by surgery.  He also has 
diagnoses of right ear hearing loss and tinnitus.  The April 
1998 VA medical examination relates all of these disabilities 
to the veteran's noise exposure during military service.  As 
such, the evidence supports a grant of service connection for 
an ear/auditory disorder to include hearing loss, tinnitus, 
and Meniere's disease.


ORDER

Service connection for a back disorder is denied. 

Service connection for flat feet is denied. 

Service connection for a skin disorder is denied. 

Service connection for an ear/auditory disorder to include 
right ear hearing loss, tinnitus, and Meniere's disease is 
granted. 

REMAND

In July 1998, the RO denied service connection for the 
veteran's claimed disabilities, including his claimed left 
arm/left elbow disorder.  The veteran filed a notice of 
disagreement with these denials of service connection in 
August 1998.  However, in August 1998, the RO received 
additional evidence and granted service connection for 
arthritis of the left elbow and assigned a 10 percent 
disability rating.  In October 1998, the veteran filed his 
substantive appeal on the issues involving service 
connection.  This document also indicated disagreement with 
the initial 10 percent disability rating for the veteran's 
service-connected left elbow disorder.  This serves as the 
veteran's notice of disagreement (NOD) with the initial 
rating for his service connection left elbow disorder.  In 
February 2001, the RO issued a statement of the case (SOC) on 
the issue involving the initial rating of the veteran's left 
elbow disorder.  

In March 2001, another VA examination of the veteran's left 
elbow was conducted.  In April 2001, the RO issued a rating 
decision which confirmed and continued the 10 percent rating 
for the veteran's left elbow.  Review of the claims file 
reveals that the veteran did not perfect his appeal with 
respect to the initial rating for his service-connected left 
elbow disorder.  In October 2001, the veteran's 
representative submitted a VA Form 646 which in part 
addressed the veteran's claim for a rating in excess of 10 
percent.  This document cannot be a timely substantive 
appeal.  However, this document can be viewed as a timely 
notice of disagreement with the April 2001 rating decision.  
However, the RO has not issued a statement of the case in 
response to this NOD.  This must be done.  See Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999) (holding that, where 
notice of disagreement is filed with claim and no SOC has 
been issued, the Board should remand, not refer, that issue 
to the RO to issue a SOC). 

The case is REMANDED to the RO for the following:




The RO should issue the veteran and his 
representative a Statement of the Case 
(SOC) on the issue of entitlement to a 
rating in excess of 10 percent for 
arthritis of the left elbow.  They should 
be afforded the appropriate period of 
time to respond and perfect an appeal if 
so desired. 



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



